           Case 1:18-cv-06925-VSB Document 104 Filed 03/29/21 Page 1 of 2


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                            :
                                                                                          3/29/2021
DUBAI EQUINE HOSPITAL,                                      :
                                                            :
                                         Plaintiff,         :
                                                            :       18-CV-6925 (VSB)
                           -against-                        :
                                                            :            ORDER
EQUINE IMAGING, LLC, et al.                                 :
                                                            :
                                         Defendants. :
                                                            :
----------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          I am in receipt of Defendant’s March 26, 2021 letter, in which he represents that he has

 produced the vast majority of his new evidence to Plaintiff, but in which he requests 1) an

 extension to April 5, 2021, to complete the rest of the production, and 2) a more expedited

 briefing schedule for summary judgment motions than the schedule Plaintiff proposed, with

 opening motions due on April 11, 2021.

          I have given Defendant many extensions in this case, most recently when I extended

 Defendant’s deadline to produce materials to Plaintiff to March 9, 2021, after he represented

 that, on March 2, 2021, he needed only “a few days” to complete the production. See (Docs. 96,

 98.) Nearly a month later, Defendant has not provided an adequate explanation for why I should

 further prejudice Plaintiff by once again extending this production deadline. Further, given that

 Defendant has only recently produced voluminous materials to Plaintiff, I cannot grant

 Defendant’s more expedited proposed summary judgment briefing schedule.

          Accordingly, it is hereby:

          ORDERED that Defendant’s request for an extension of the discovery deadline is

 DENIED. Discovery is closed and Defendant is not permitted to further produce documents to
             Case 1:18-cv-06925-VSB Document 104 Filed 03/29/21 Page 2 of 2


Plaintiff.

         IT IS FURTHER ORDERED that neither party may rely on any materials that were

produced after March 9, 2021 in their summary judgment briefing.

         IT IS FURTHER ORDERED that I adopt Plaintiff’s proposed summary judgment

briefing schedule. (Doc. 101.) Any motions for summary judgment shall be due on April 27,

2021, with responses due on May 12, 2021 and any reply memoranda due on May 26, 2021.

         The Clerk’s office is directed to mail a copy of this Order to the pro se Defendant.

SO ORDERED.

Dated:       March 29, 2021
             New York, New York                     ________________________________
                                                    VERNON S. BRODERICK
                                                    United States District Judge
